Citation Nr: 0612889	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling, for the period of March 10, 2000, to 
November 25, 2005, for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDINGS OF FACT

1.  For the period March 10, 2000, to November 25, 2005, the 
veteran's 
service-connected post-traumatic stress disorder (PTSD) was 
manifested by anxiety, depression, insomnia, nightmares, 
flashbacks, and irritability, with occasional suicidal 
thoughts, but no intent or plans.

2.  The veteran's PTSD is currently manifested by insomnia, 
intermittent anxiety, brief episodic depression, and 
occasional, fleeting suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for PTSD, for the period of March 10, 2000, to 
November 25, 2005, have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
from November 25, 2005 for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased initial 
and current evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication of the veteran's 
claim for service connection on these issues, a letter dated 
in May 2001 satisfied the duty to notify provisions; 
subsequent to a Board remand, a letter dated in September 
2004 satisfied those provisions with regard to his claims for 
an increased initial and current evaluation for PTSD.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in December 2000, June 2001, and 
November 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U. S. 
Vet. App. March 3, 2006).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 


disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Initial Evaluation for PTSD, for the period March 10, 2000, 
to November 25, 2005

Service connection for PTSD was granted by a rating decision 
dated in August 2001, and a 30 percent disability rating was 
assigned effective March 10, 2000, under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411.  This rating 
contemplates PTSD that is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
weekly or less often panic attacks; chronic sleep impairment; 
and mild memory loss, such as forgetting names, directions, 
recent events.  Id.

Assignment of a 50 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the evidence does not support an evaluation in 
excess of 30 percent disabling for PTSD.  On all examinations 
of record, the veteran was alert and fully oriented.  His 
affect was consistently found to be good, and usually 
congruent and appropriate to the situation.  Specifically, on 
private evaluation in June 2000, the veteran's affect was 
found to be outgoing and cheerful; the June 2001 VA examiner 


noted that the veteran was highly expressive and 
demonstrative, and displayed a full range of emotional 
responsiveness.  At no time was he found to have a flattened 
affect.  Although a November 1999 treatment record noted that 
the veteran was very talkative, there was no evidence that he 
had abnormal speech.  

The veteran stated that he experienced panic attacks on 
Memorial Day and Veterans Day, but did not experience panic 
attacks on a more frequent basis.  There was no evidence that 
the veteran experienced delusions or hallucinations, as noted 
on VA examination in December 2000 and June 2001, or in VA 
treatment records dated from November 1999 to June 2002.  It 
was also not shown that the veteran had difficulty in 
understanding complex commands; a VA practitioner found in 
November 1999 that the veteran had a normal fund of 
knowledge, and the December 2000 VA examiner found that the 
veteran had good general knowledge and average intelligence.  

The veteran's thought process was always deemed to be normal; 
on private evaluation in May 2000, it was noted to be goal-
oriented and appropriate.  The record does reflect that the 
veteran experienced some memory loss.  However, overall, the 
evidence shows that any memory loss present is mild.  
Further, on VA examination in February 1995, mild memory loss 
was noted to be related to possible early dementia, not to 
PTSD.  

The overall evidence of record does not show that the veteran 
has impaired judgment.  On VA examination in December 2000 
and June 2001, the veteran subjectively reported that he lost 
his temper easily.  However, he stated that if he did lose 
his temper during an argument, it did not result in a 
physical fight.  Further, the December 2000 VA examiner 
objectively found that the veteran had good judgment. 

The evidence of record shows that the veteran has experienced 
anxiety and depression.  He was sometimes anxious, as 
indicated by the December 2000 and June 2001 VA examiners, as 
well as the May 2000 private evaluator.  It was also 


noted by a VA practitioner in November 1999 and March 2000 
that the veteran felt depressed.  However, it is evident from 
the December 2000 VA examination and the private treatment 
records dated in 2000 that a significant amount of the 
veteran's depression was rooted in a missed opportunity for a 
professional baseball career, for which the veteran partially 
blames his time in active service, as well as the result of 
adjustment to the various physical problems that accompany 
the aging process.  

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 30 percent evaluation.  
Prior to the initial PTSD diagnosis, the GAF scores assigned 
by the December 2000 VA examiner were 65 with regard to the 
veteran's depression and 60 with regard to the veteran's 
anxiety.  A GAF score of 51 to 60 indicates moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  A GAF 
score of 61 to 70 indicates mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  Additionally, the GAF score awarded by 
the VA examiner in June 2001, when PTSD was diagnosed, was 
70, further reflecting that the veteran's occupation and 
social functioning is not impaired to warrant an evaluation 
greater than that currently assigned.

The veteran reported in 2000 and 2001 that he had been 
continuously employed throughout his life.  He had several 
occupations subsequent to service, mostly in the fishing 
industry, but eventually came to own his own company, and 
retired in 1990.  The VA examination dated in December 2000 
reported that the veteran indicated that he had intermittent 
depression since service discharge that had increased in 
severity since his retirement.  The veteran stated he had 
difficulty working with others, and so he was self-employed 
most of his life.  He indicated that he put in up to 70 hours 
a week in his businesses.  The veteran further stated that 
other 


manifestations of his PTSD did not manifest until after he 
was retired, because he was no longer kept busy by work.  As 
such, there is no evidence that the PTSD symptoms described 
by the veteran have caused occupational impairment with 
reduced reliability and productivity. 

The veteran reported experiencing intermittent suicidal 
ideation during the June 2001 VA examination and in December 
2000 VA treatment records.  However, in November 1999, and on 
VA examination in December 2000, he reported not having 
suicidal ideations, thus showing that these thoughts were 
sporadic.  Further, there is no evidence that the veteran 
ever reported suicidal intent, or formulated a plan by which 
to carry out these thoughts.  In addition, on VA examination 
in December 2000, the veteran was noted to have abstract 
thinking that was somewhat concrete.  

However, the criteria for a rating in excess of that 
currently assigned requires a finding of occupational and 
social impairment with reduced reliability and productivity.  
In this case, the manifestations of the veteran's PTSD, to 
include the intermittent suicidal ideations discussed above, 
and impaired abstract thinking, do not show such impairment 
of occupational and social functioning.  

As noted above, the initial 30 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 30 percent at any time between the effective date 
for service connection, March 10, 2000, and November 24, 
2005.  As such, there is no evidence that staged ratings are 
required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In light of the preceding discussion of the evidence of 
record, showing that the veteran's PTSD does not cause 
occupational and social impairment with reduced reliability 
and productivity, the Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 30 percent for PTSD.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Increased Evaluation for PTSD, for the period beginning 
November 25, 2005

Based solely on the veteran's November 2005 VA examination, a 
50 percent disability rating has been assigned as of November 
25, 2005, under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  As noted above, this rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

Finally a 100 percent rating contemplates "total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name."  Id.

In this case, the evidence does not support an evaluation in 
excess of 50 percent disabling for PTSD.  The veteran 
reported on VA examination in November 2005 that he 
experienced insomnia, intermittent anxiety, brief episodic 
depression, and occasional, fleeting suicidal ideation.  
However, the veteran was never noted to be disoriented to 
time or place, nor was it demonstrated that he had recent or 
remote memory impairment.  There is no indication that his 
speech is impaired.  The VA examination report states that 
the veteran was cooperative during evaluations, did not 
experience delusions or hallucinations, and did not have 
homicidal ideations.  Although he reported suicidal 
ideations, he stated that these were fleeting, occurring 
occasionally over the last 5 years, but that he never 
entertained such ideations to the extent that he had any 
plans or intent.  He did not exhibit inappropriate behavior, 
and displayed no evidence of, nor reported engaging in, 
obsessional rituals.  Appropriate grooming and hygiene were 
noted.  

The global assessment of functioning (GAF) score assigned to 
the veteran on VA examination in November 2005 was 50.  A GAF 
score of 41 to 50 indicates serious symptoms, such as 
suicidal ideation and/or severe obsessional rituals, or 
serious impairment in social or occupational functioning, 
such as having no friends and an inability to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  

To that end, although the veteran is currently assigned a GAF 
score of 50, the VA examination report does not support a 
rating in excess of 50 percent.  During the examination, the 
veteran reported that although he had recently been 
struggling with his wife, and sometimes found his friends to 
be agitating, he maintained a good family role functioning 
with his children.  The criteria for the rating currently 
assigned already provides for the difficulty that the veteran 
has reported in maintaining relationships; it has not, 
however, been shown that the veteran has an inability to 
establish and maintain effective relationships, as to 
indicate a greater level of impairment of social functioning 
than that currently contemplated.

Finally, although the veteran last worked continuously in 
1990, the evidence does not show that his current employment 
status is the result of occupational 


impairment due to his PTSD symptomatology.  As noted above, 
the veteran had several occupations subsequent to service, 
mostly in the fishing industry, and eventually came to owned 
his own company, and retired in 1990.  The VA examination in 
2005 reported that the veteran did not complain of 
significant PTSD impact on his ability to work.  As such, 
there is no evidence that the PTSD symptoms described by the 
veteran have caused occupational impairment to the extent as 
contemplated by a 70 percent evaluation. 

The veteran reports experiencing insomnia, intermittent 
anxiety, brief episodic depression, and occasional, fleeting 
suicidal ideation.  However, the criteria for a rating in 
excess of that currently assigned requires a finding of 
occupational and social impairment, with deficiencies clearly 
affecting the veteran's spheres of work, school, or family 
relations, and his judgment, thinking, or mood.  There is no 
evidence that the veteran's judgment, thinking, or mood have 
ever been deficient; the VA examinations show good judgment, 
normal thought process, and good, if somewhat anxious, mood.  
As noted above, although the veteran reports having 
intermittent conflict with his wife and friends, he continues 
to have a good relationship with his children.  As to the 
veteran's occasional suicidal ideations, the VA treatment 
records show that these were brief and fleeting.  As such, 
manifestations of the veteran's PTSD do not show impairment 
of occupational and social functioning consistent with a 
rating greater than that currently assigned.  

Although the VA examiner found that the veteran had mixed 
overall psychosocial functional status, the level 
demonstrated on examination is not greater than that 
envisioned by the criteria of the rating currently assigned.  
It also has not been shown that the veteran's PTSD has had 
any impact on his occupational functioning.  Finally, 
although there is objective evidence that the veteran has 
demonstrated a symptom associated with the next highest 
disability rating, suicidal ideation, the disability picture 
overall must more nearly approximate the criteria for the 
higher rating.  See 38 C.F.R. § 4.7 (2005).  In this case, it 
does not.  For those reasons, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  As such, the 
benefit of the doubt 


doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent disabling, for 
the period March 10, 2000, to November 25, 2005, for PTSD is 
denied.

An evaluation in excess of 50 percent from November 25, 2005 
for PTSD is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


